Case: 1:19-cv-01184-PAG Doc #:1 Filed; 05/22/19 1of5. PagelD#: 1

FORM TO BE USED BY A PRISONER IN
FILING A CIVIL RIGHTS COMPLAINT

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE MAY 22 2919
NORTHERN DISTRICT OF OHIO. A FaRSERCT Counr
; VELAND ~" CFO

 
      
  
   

Dorian Ls Bante
(Roter above the full name of the plaintiff in this action)

 

esuench | Budiey Bein Aves)
C\ee pacManect WLM 4 Heat
Dpoalas Dallas kext. Mays

(Enter above | the full name of the defendant(s) i in this action

SS EE CS a a RE ES El SO Sa aoe PS Ey 5

  

L. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts involved in

this action or otherwise relating to your imprisonment? YES|] No [J

B. If your answer to A is yes, describe the lawsuit in the space below, (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, using the same outline).

1. Parties to this previons lawsuit

‘Plaintiffs

 

 

 

 

Defendants

 

2. Court (if federal court, name the district: if state court, name the county)

 

 

 

3. Docket Number |

4. Name of judge to whom case was assigned _

 
Case: 1:19-cv-01184-PAG Doc #:1 Filed: 05/22/19 2 of 5. PagelD #: 2

TH. Parties

(In item A below, place your name in the first blank and place your present address in the second
blank. Do the same for additional plaintiffs, if any).

A. Name of the Pinte Dogan 1. Baas 7
Address J,0,Bov Slph0 Cleveland say MOf

(In item B below, place the foll name of the defendant in the first blank, his or her official position
in the second blank, and his or her place of employment in the third blank.. Use item C for the
names, positions and places of employment of any additional defendants). _ .

B, Defendant hears, AIO _ | is employed as
Corfeoree Cesiny Execute at 2D ONkacio*Flae Grd, WSUS

coe

- C. Additional Defendants eh Mulls, Conechan du eckue— We Avent “Wade

CARE Quine) Qrec t= Daates Dales —Talant ofr cee- | pu) reo tey
| as oT “J \ | | TA Adtunahedg?-

 

TY. Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved,
tnclude also the names of other persons involved, dates and places, Do not give any legal areuments
or cite any cases or statutes. If you intend to allege a number of related claims, number and set
forth each claim in a separated paragraph. Use as much space as you need. (Attach extra sheet(s)

if necessary).

AL Wat Woe terated 1 Moe CxiAhoes Covinky

Se ko 015 to 2 EL ood duces ba) Stag.

ok Ane Kadina Couals\ Seu) ae nad te Bodine
yaaubawne \yutnag Coodikraas Cme) Aya)
Utusual Duimaadhenk and Seiwa Debewed —
OL Medal aad Yenkal lrea\lWrand dls.
Oe OWES ‘Beliels . =X \nad AD acenkhe
NOY Kato ves Quack BWiacle Mole Ory).

 

 

 

 
Case: 1:19-cv-01184-PAG Doc #:1 Filed: 05/22/19 3 o0f5. PagelD #: 3

he

(Statement of Claim Continued)

wc \nad in ok Rat off at “alo eA
Syelled ko Feces Maak Gad Old \Witler
ya Boe T \nnd A bake Boa secs tO =k
Conkaminated Dea sem LSareln nad Pade
Vode ond A\ne chewdawng Loader ness lead,
Mek ack SHells Whe Bees << load ko
Heep On Mae Hone Fac Hondas an Cyaduce
Mead Lore where «an ldnk Coalael fay\ Feta ne
oc AMnoced And Uns Gened Herbal healt -
Owrd Benicod been Ment TL Sens eles | Crrievaras
Bad Sache cockln Coccechana OPE Cees Aone Atae/
Gad Das (yk CA Yor \ne\e JAM Back ©
wa “Wwe Cou Se Ge Couch ond TL ath oun
Srcruds Kae ue: Raw Aad “Deng Acree
bE eens Sew aod, Heals reall,
Dieste ate We. eke iss Aen atte |

 

 

 

 

 

 

 

 

 
Case: 1:19-cv-01184-PAG Doc #: 1 Filed: 05/22/19 4o0f5. PagelD #: 4

Vv, Relief

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite n0
cases or statutes).

Te Would \Me +o Be Kau Ws} Coupensaled.
yOc Danie KQ Doduck \oese wclaukrane uw,
Coad Chios atod Cruel esack VALDSLEU Lan adabera|
Acds wold lie ko rec eur proper Henler|
\neA AY) Ovad. Medica | head. pact Qual | Atso
Be Chanted_Lrx\ Behacos® uglaks

 

 

 

 

 

Signed this AT ay of Has\ BONA.

I declare under pay of perjury that the foregoing is true and correct.

Saf 14. (Seon sf Auown

(Date) (Signature of Plaintis)

 

c\wptext\complain. prisoner
revised November 1997

 

 
 

 

 

 

 

 

 

 

~ Wi L2CAW0rtseSh9 AD BENE IO HERBIG? 5 of 5. PagelD #: 5
ChQle De ee sto sao

neelome yOu, AIO L,

 

Ghee oh Are Cd
Urelbel Nittandumios truck Wottion dau
Cod O. dtr. ridad Satie Couchenss

Qerelamd UUs 4113-133

 

 
